             Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 1 of 27




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


    In re:                                                    Chapter 11

    WESTMORELAND COAL COMPANY, et                             Case No. 18-35672 (DRJ)
    al., 1

                             Debtors.                         (Jointly Administered)




         THE PROPOSED PROFESSIONALS’ EMERGENCY MOTION TO COMPEL
                    DISCOVERY FROM ALIXPARTNERS LLP




1
  Due to the large number of debtors in these chapter 11 cases, which are consolidated for procedural purposes only,
a complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
provided herein. A complete list of such information may be obtained on the website of the proposed claims and
noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s
service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300, Englewood, Colo-
rado 80112.
        Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 2 of 27




         Pursuant to Federal Rule of Civil Procedure 45, made applicable to this contested matter

by Federal Rules of Bankruptcy Procedure 9014 and 9016, McKinsey Recovery & Transformation

Services U.S., LLC (“McKinsey RTS”) and its affiliates seeking retention in this case (collectively,

the “Proposed Professionals”) bring this emergency motion to compel AlixPartners LLP

(“AlixPartners”) to respond to the Proposed Professionals’ Subpoena to Produce Documents dated

November 11, 2019, and Subpoena to Testify at a Deposition dated November 6, 2019 (together,

the “Subpoenas”) regarding AlixPartners’s chapter 11 disclosure practices and the motivation be-

hind Mar-Bow’s Objection to the Proposed Professionals’ retention under 11 U.S.C. § 327, both

of which have been put directly at issue in the current litigation by Mar-Bow. While the Proposed

Professionals have offered to meet and confer with AlixPartners to further tailor searches respon-

sive to the Subpoenas, AlixPartners has refused to engage, requiring the Proposed Professionals to

bring this formal motion. 2 The Proposed Professionals respectfully request that the Court hear this

motion on an emergency basis in light of the expedited discovery schedule in this matter. 3

                                       PRELIMINARY STATEMENT

         This motion seeks to compel the production of two categories of documents from AlixPart-

ners. First, the Proposed Professionals seek documents evidencing the flip side of Mar-Bow’s

allegations concerning the communications between Jay Alix and Dominic Barton. In 2013, soon

after McKinsey RTS entered the bankruptcy advisory space and began competing with AlixPart-

ners, AlixPartners’s Board, of which Mr. Alix was and remains a member, documented an aptly



2
  At the November 26, 2019 status conference with the Court, the Proposed Professionals and Mar-Bow agreed to
raise discovery disputes between them through a status report to be filed by noon on the day preceding contemplated
weekly status conferences, reserving the right to raise more significant issues through regular motion prac-
tice. AlixPartners did not participate in that status conference and has not agreed to the informal procedure. Therefore,
the Proposed Professionals are filing this motion to compel.
3
  AlixPartners has been on formal notice of the Proposed Professionals’ intention to seek discovery from them since
at least December 17, 2018. See infra at 10.
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 3 of 27




named “competitive response” strategy specifically to address the competitive threat McKinsey

RTS posed to AlixPartners. AlixPartners itself strenuously maintains that this strategy remains in

effect today. Shortly after AlixPartners adopted its “competitive response” strategy, the CEO of

AlixPartners first approached Dominic Barton, then-head of McKinsey, to bully McKinsey RTS

out of the restructuring business by arguing that the industry was filled with “bottom-feeders” and

“flounders” that would be incompatible with McKinsey’s “blue-blood” approach, and that McKin-

sey would be asking for a “street fight” if it continued to seek chapter 11 work. When AlixPart-

ners’s attempt to press McKinsey failed, in 2014 and 2015 Alix, acting in his capacity as an

AlixPartners representative, aggressively pressured Barton to take McKinsey RTS out of the re-

structuring business. Mar-Bow has put Alix’s communications with Barton (about AlixPartners

and McKinsey) directly at issue in this case, and in so doing it has put at issue Alix’s own good

faith in making inflammatory and false allegations about McKinsey—including, according to Alix,

that Barton allegedly admitted wrongdoing. There is no question that AlixPartners’s anti-McKin-

sey strategy and related communications in its possession are directly relevant: they will constitute

highly probative impeachment evidence and show Mar-Bow’s abuse of process.

       Second, the Proposed Professionals seek the policies governing AlixPartners’s Rule 2014

disclosures during the Westmoreland application timeframe. These documents will further show

that Mar-Bow’s outlier interpretation of Rule 2014 is not asserted in good faith in this case because

the disclosure policies of Alix’s own company, AlixPartners, are inconsistent with the extreme

standards he seeks to apply to the Proposed Professionals.

       The Proposed Professionals have met and conferred with AlixPartners about their relatively

narrow requests, offering to craft a review process that would be targeted and minimally




                                                 2
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 4 of 27




burdensome. AlixPartners nonetheless maintains that it will produce no documents. It argues that

it is a non-party and its materials are irrelevant to the matters in this case. Not so.

       AlixPartners cannot credibly contend that it is a stranger to these proceedings or that its

materials are irrelevant. The campaign to push McKinsey out of the restructuring business started

in late 2013 with then-CEO of AlixPartners, Fred Crawford, personally approaching Dominic Bar-

ton, pressing to have McKinsey RTS exit the restructuring advisory business. Crawford evidently

made this approach as part of the comprehensive five-pronged competitive response strategy

AlixPartners prepared in 2013 for its Board to address McKinsey’s competitive threat. The anti-

McKinsey strategy embodied in the “competitive response” materials (the “Competitive Response

Documents”) are in effect today, according to recent statements by AlixPartners itself. McKinsey

RTS believes that these documents will reveal a strategy by AlixPartners—and, at its behest—its

board member and founder Jay Alix, to engage in the current campaign of pressing bad-faith liti-

gation and generating salacious press attention, including in Westmoreland, to pressure McKinsey

RTS to exit the restructuring business.

       Notably, the first move in the anti-McKinsey litigation campaign was initiated by AlixPart-

ners in 2014 in Delaware Chancery Court, in an action against two former managing directors who

left AlixPartners to join McKinsey RTS (the “Delaware Litigation”). The individual defendants

in that case argued that AlixPartners’s true motivation for the lawsuit was anticompetitive: thwart-

ing McKinsey RTS from developing its relatively new restructuring business and sending a

chilling message to any AlixPartners consultant who might want to join McKinsey RTS. AlixPart-

ners resisted producing the Competitive Response Documents, contending they were attorney-

client privileged and work product, but the Delaware Chancery Court reviewed the documents in

camera and ordered them to be produced mid-trial with only limited redactions. The next day,



                                                   3
          Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 5 of 27




AlixPartners questioned Jay Alix about one of the anti-McKinsey Competitive Response Docu-

ments on direct examination before the press in open court. While Alix did not disclose the details

of AlixPartners’s strategies against McKinsey, he publicly asserted that one of those strategies

related to Alix’s claim that McKinsey RTS does not properly disclose its connections under Rule

2014. Following that testimony, AlixPartners immediately settled the Delaware Litigation at a

recess, before Alix could be cross-examined about the full content of the Documents.

          Jay Marshall, AlixPartners’s Chief Growth Officer, and the author of the Competitive Re-

sponse Documents, has stated in two affidavits filed in the Delaware court this year that the strat-

egy in these Documents—designed to “respond[] to the threat posed by McKinsey”—is still in

place today: “[i]f anything, the strategies reflected in [the Documents] are even more relevant

today given McKinsey's formidable presence in the restructuring field.” May 2019 Marshall Aff.

(Ex. A) ¶ 7; see also Jan. 2019 Marshall Aff. (Ex. B) ¶ 3 (“The Competitive Response Documents

… include proprietary information and confidential work product describing the threat McKin-

sey’s restructuring operations pose to AlixPartners. The Competitive Response Materials also

detail AlixPartners’s thinking on a proposed approach to responding to the threat posed by McKin-

sey.”).

          The conversations that Mar-Bow alleges occurred between Jay Alix and Dominic Barton

in 2014 and 2015 came during and on the heels of the Delaware Litigation and were initiated by

Alix not in his personal capacity, but—as he stated in his RICO lawsuit—as a representative of

AlixPartners. Alix first confronted Barton while attempting to settle the Delaware Litigation as a

representative of AlixPartners and then, again as a representative of AlixPartners, continued his

discussions with Barton about McKinsey RTS’s Rule 2014 practices.




                                                 4
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 6 of 27




       In this case, the Proposed Professionals vehemently dispute Alix’s defamatory claim that

Barton admitted that McKinsey was committing fraud. Because Alix was acting as AlixPartners’s

representative in those conversations, both AlixPartners’s anti-McKinsey strategy documents and

related communications in its possession, custody, or control—including, for example, emails sent

from Jay Alix’s email account at AlixPartners—are highly relevant to Alix’s claims in this case

and may well shed light on the lack of veracity of his allegations.

       The Competitive Response Documents also may establish that AlixPartners’s Board

adopted a formal strategy to deploy abusive litigation and generate adverse publicity to compete

with McKinsey RTS. That is particularly relevant in this case, as the Proposed Professionals seek

to establish that Mar-Bow asserts its Objections in bad faith. These Documents thus are directly

probative of the false narrative presented to this Court.

       Production of the Competitive Response Documents and related communications involv-

ing searches among only six custodians concerning the ongoing implementation of its anti-McKin-

sey strategy will impose no burden on AlixPartners: the documents are already collected and have

been produced in the Delaware Litigation; and the email searches are narrow. Moreover, while

McKinsey disputes AlixPartners’s contention that the Competitive Response Documents are trade

secrets, it would agree to their production in this matter under the terms of the Stipulated Protective

Order. Dkt. 2461.

       The Proposed Professionals seek one other narrow category of documents: those showing

how AlixPartners made its Rule 2014 disclosures during the Westmoreland application period of

July 2018 to July 2019. The Proposed Professionals do not seek voluminous records of all of

AlixPartners’s disclosure processes for particular bankruptcies; instead, they ask only for high-

level materials setting forth the procedures AlixPartners used in making its own disclosures during



                                                  5
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 7 of 27




the Westmoreland timeframe. These materials are highly probative of the veracity of Mar-Bow’s

assertions in this case. Jay Alix has testified here that AlixPartners discloses all of its affiliates’

connections, does not limit its connection check to a lookback period, and asserts that its employ-

ees invest in mutual funds that are somehow different from the investments of MIO. The Proposed

Professionals are entitled to test those contentions to show that AlixPartners does not in fact com-

ply with the draconian interpretation of Rule 2014 that Mar-Bow asserts should be imposed upon

McKinsey RTS. And the fact that Alix seeks to impose a burdensome disclosure regime that

AlixPartners itself does not follow further points to Alix’s bad faith: Mar-Bow’s goal is to uniquely

prejudice McKinsey—not to defend the integrity of the bankruptcy process, as Alix claims.

       AlixPartners bears the high burden of demonstrating that the discovery sought by the Pro-

posed Professionals is so burdensome as to be unreasonable and oppressive. But it has presented

no substantive justification for its outright refusal to respond to the Subpoenas, nor can it: the

targeted collections and narrow searches sought from AlixPartners are reasonable and limited in

scope, and, as the Proposed Professionals stated during meet and confers, they are willing to be

flexible to ensure compliance. For the reasons set forth below, the Court should grant the Proposed

Professionals’ motion to compel AlixPartners to comply with the Subpoenas.

                                   FACTUAL BACKGROUND

       A.      AlixPartners’s Involvement in Alix’s and Mar-Bow’s Litigation Against
               McKinsey and McKinsey RTS

       After ten years of investment and development, McKinsey RTS launched in 2011 and be-

gan to pose a competitive threat to the firms that had dominated the high-end restructuring advisory

market for decades. In direct response to McKinsey’s entrance into the market, AlixPartners’s

Chief Growth Officer, Jay Marshall, drafted an aptly named “Competitive Response” strategy tar-

geting McKinsey and presented it to the AlixPartners Board. Alix was then, and is now, a Board


                                                  6
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 8 of 27




member (as well as a 35% owner of AlixPartners), and in that capacity he was involved in evalu-

ating Marshall’s strategy. According to briefing filed by AlixPartners in the Delaware Litigation

and deposition testimony of Jay Alix, this strategy was created approximately in April 2013 and

set out a five-pronged plan for addressing the threat posed by McKinsey RTS.

       In November 2013, AlixPartners’s then-CEO Fred Crawford approached McKinsey’s

then-Global Managing Partner, Dominic Barton at an industry conference, to try to cajole and

threaten McKinsey RTS out of the restructuring business. Crawford personally told Barton that

McKinsey’s traditional consulting business was like “swimming in clean waters,” and that a “blue-

blooded” firm like McKinsey had no place in the restructuring business, “swimming with the

flounders and bottom-feeders.” Crawford also stressed that “bankruptcies are public,” and thus

inconsistent with McKinsey’s perceived culture of confidentiality. Crawford then warned Barton

that McKinsey would be inviting a “street fight” with other restructuring advisors who routinely

pursued “vendettas” against one another.

       After Crawford’s threats failed to push McKinsey RTS out of the market, AlixPartners

launched the first litigation involving McKinsey’s bankruptcy practice in 2014. In that case,

AlixPartners sued two former employees who left AlixPartners to work for McKinsey RTS, alleg-

ing that they stole trade secrets. Immediately after Dominic Barton’s deposition in that case,

Alix—who had been acting as AlixPartners’s representative in the case—confronted Barton and

Robert Sternfels (a senior McKinsey partner) about his current theory of McKinsey RTS’s Rule

2014 disclosures.

       The Competitive Response Documents came to light in that litigation. AlixPartners with-

held the Competitive Response Documents on attorney-client privilege and work product grounds.

In the middle of trial, however, after a motion to compel, the court ordered AlixPartners to produce



                                                 7
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 9 of 27




the Documents with specific and minor redactions. AlixPartners produced the Competitive Re-

sponse Documents as “Highly Confidential” under the applicable protective order, so McKinsey—

who was not a party—could not see them. The next day, AlixPartners’s counsel used one of the

Competitive Response Documents in open court during Alix’s direct examination and read specific

portions of the document into the record. Alix testified that five strategies were proposed in the

document. One of them concerned a publicity campaign against RTS because of McKinsey’s

“fear” of having its Rule 2014 disclosures questioned. In Alix’s own words:

                “A. …McKinsey avoids all publicity and all public disclosure of
                their business, their clients, their contacts, their relationships, their
                alumni network, their referral sources. They’re a very private firm.
                And the bankruptcy restructuring business is a business that requires
                all participants to be open, transparent and fully disclosing of all
                their connections to all parties in all bankruptcy cases…. They are
                inconsistent concepts philosophically.

                Q. What’s the basis of your statement that they’re inconsistent?

                A. Well, just the idea that in a bankruptcy filing, when a professional
                firm works for any party – for any party in interest who is going
                to be paid by the estate, that party in interest under Rule 2014
                has to disclose all connections to the debtor and any party in
                interest. McKinsey has historic [sic] as a firm not disclosed their
                other clients, not disclosed their alumni network, not disclosed their
                contacts into boardrooms and to firms. And it seems to me and to
                our firm that it’s inconsistent to be in a business where you want
                to be highly confidential, on the one hand, and be in a forum
                doing work where you have to be completely transparent and
                open with all your connections to a debtor, any party in
                interest.”

Ex. C, Sept. 18, 2014 Trial Tr. (hereinafter “Alix Del. Trial Tr.”) at 650:13–651:18, AlixPartners

v. Thompson, et al., C.A. No. 9523-VCP (Del. Ch. Sept. 18, 2014) (emphasis added). Immediately

after this testimony, AlixPartners’s counsel asked for a recess, during which the Delaware Litiga-

tion settled.




                                                   8
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 10 of 27




        Mar-Bow has put conversations between Alix and Barton in 2014 and 2015 at issue, falsely

alleging that Barton agreed that McKinsey RTS’s practices were fraudulent. Alix was acting as a

representative of AlixPartners in these conversations. In fact, Mar-Bow was not even in existence

at the time—it was created in 2016. Moreover, in 2016, Willkie Farr & Gallagher LLP, AlixPart-

ners’s counsel now objecting to the Subpoenas served in this case, was Jay Alix’s personal counsel

in 2016 representing him in his repurchase of additional equity in AlixPartners, further confirming

the ties between AlixPartners and Alix.

        Since 2016, Mar-Bow and Alix have pursued claims against McKinsey and RTS in six

different proceedings, filed in five different jurisdictions. In one of those cases, Alix—standing

expressly in the shoes of AlixPartners under an alleged assignment of claims—asserted (now dis-

missed) RICO claims against McKinsey and RTS in the Southern District of New York, contend-

ing that McKinsey RTS had wrongfully obtained chapter 11 assignments that AlixPartners would

otherwise have obtained. 4 Alix represented as recently as September 2019 that AlixPartners le-

gally assigned all of its claims or causes of action against McKinsey or RTS to Jay Alix, giving

him complete control over the prosecution of AlixPartners’s claims. See Alix v. McKinsey & Co.,

1:18-cv-04141 (JMF) (S.D.N.Y. Sept 3, 2019), Dkt. 105 at 1 (stating “AlixPartners, LLP’s [] as-

signment of claims against McKinsey and its affiliates [] to Alix was ‘absolute and uncondi-

tional’”).

        In November 2018, McKinsey sought to make the Competitive Response Documents pub-

lic under Delaware Rules governing documents presented to the court and filed an application with

the Delaware Court of Chancery to confirm that the Competitive Response Documents used in



4
  Alix v. McKinsey & Co., 1:18-cv-04141 (JMF) (S.D.N.Y. Sept 4, 2018), Dkt. 73 (Amended Complaint); Alix v.
McKinsey & Co. Inc., No. 18-CV4141 (JMF), 2019 WL 3889855 (S.D.N.Y. Aug. 19, 2019) (Order dismissing RICO
claims with prejudice).

                                                    9
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 11 of 27




Alix’s direct examination were not confidential under Delaware law. AlixPartners vociferously

opposed, claiming that the documents contained trade secrets, were “highly sensitive,” and that

the strategies contained in the Competitive Response Documents are “even more relevant today.”

May 2019 Marshall Aff. (Ex. A) ¶ 7; Jan. 2019 Marshall Aff. (Ex. B) ¶ 3. Whether the Competitive

Response Documents should be disclosed publicly is currently on appeal to the Supreme Court of

Delaware, where AlixPartners argued just last week that “the competitive strategy and analysis

contained in [the Documents] remains as valuable today as when the document[s] w[ere] created.”

Appellee’s Answering Br. and Cross-Appellants’ Opening Br. at 2, McKinsey & Co., Inc. and

McKinsey Recovery & Transformation Services U.S., LLC, v. AlixPartners, LLP et al., Del. Supr.,

No. 384, 2019 (Nov. 18, 2019) (hereinafter, “AlixPartners Del. App. Br.”).

       B.      Procedural History

       On December 17, 2018, McKinsey RTS served AlixPartners with a Subpoena to Produce

Documents in this case, and a second Revised Subpoena on January 14, 2019. The Court then

stayed discovery by order dated February 21, 2019. Dkt. 1427.

       On October 29, 2019, this Court reopened discovery concerning the Proposed Profession-

als’ retention in this matter, setting January 31, 2020 as the end of fact discovery and a trial to be

held on February 5, 2020. On November 6, 2019, the Proposed Professionals served AlixPartners

with a superseding subpoena to produce a witness to testify pursuant to Rule 30(b)(6) (the “Dep-

osition Subpoena”) and on November 11, 2019, they served the pending subpoena for production

of documents (the “Documents Subpoena”). The Subpoenas seek a narrow set of documents and

testimony aimed at understanding the motivation behind and credibility of Mar-Bow’s Objection

to the Proposed Professionals’ retention in this case. See Ex. D (Proposed Professionals’ Requests

for Production).



                                                 10
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 12 of 27




        In particular, the Subpoenas seek documents and testimony regarding two over-arching

issues that are relevant to Alix’s and Mar-Bow’s positions in this litigation: (1) documents and

communications pertaining to Alix’s and AlixPartners’s efforts to drive RTS out of the restructur-

ing advising market (the “Anti-Competitive Documents”), and (2) documents and communications

pertaining to AlixPartners’s policies and procedures governing its Rule 2014 disclosures (the “Dis-

closure Policy Documents”). The Anti-Competitive Documents are responsive to the following

requests in the Document Subpoena:

        x    RFP 5: All Documents and Communications concerning McKinsey, the Pro-
             posed Professionals, or MIO related to this Action.

        x    RFP 6: All Documents and Communications concerning information provided
             by any other Person, including former employees of affiliates of McKinsey or
             any other individual, who assisted in identifying connections the Proposed Pro-
             fessionals allegedly concealed in this Action, see, e.g., Alix Deposition at
             174:15–176:9. 5

        x    RFP 11: All Documents that originated from the Proposed Professionals,
             McKinsey, or MIO, without regard to whether You obtained such documents
             directly from the Proposed Professionals, McKinsey, MIO, or any other Person.

        x    RFP 12: All Documents and Communications related to the “Competitive Re-
             sponse Documents” referenced in the Affidavits of Jay Marshall submitted in
             the Delaware Litigation, signed on January 7, 2019 and May 22, 2019, respec-
             tively.

        x    RFP 13: All deposition transcripts from the Delaware Litigation.

        x    RFP 15: All Documents and Communications with or concerning the United
             States Trustee concerning this Action. 6




5
  Alix testified in this case that Mar-Bow’s Objection is based in part on information obtained from former McKinsey
employees, some of whom are now AlixPartners employees or board members, and the Proposed Professionals have
reason to believe that Mar-Bow or AlixPartners may have obtained confidential McKinsey documents. See Alix Dep.
Tr. at 174:20–176:9. The Proposed Professionals seek discovery from AlixPartners to verify what confidential infor-
mation—if any—Alix obtained from AlixPartners to support Mar-Bow’s Objections in this case.
6
 The Proposed Professionals seek discovery on whether AlixPartners participated in Mar-Bow’s communications
with the U.S. Trustee to support Mar-Bow’s Objections.

                                                        11
     Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 13 of 27




       x   RFP 18: All Documents and Communications concerning any actual or con-
           templated effect on You, including any benefits or advantages, as a result of
           litigation commenced by Mar-Bow or Jay Alix in this Action.

       x   RFP 19: All Documents and Communications concerning any steps taken by
           You, or planned by You, to compete with RTS in bankruptcy advisory work or
           Chapter 11 engagements, including, but not limited to, through litigation
           brought by yourself or by any other Person or entity. This includes, but is not
           limited to, the Competitive Response Documents referenced in the Affidavits
           of Jay Marshall submitted in the Delaware Litigation, whose strategy he testi-
           fied that AlixPartners continues to follow today.

       x   RFP 20: All Documents and Communications concerning any effort by
           AlixPartners to be retained in this Action.

Ex. D (Proposed Professionals’ Requests for Production).

       The Disclosure Policy Documents are responsive to the following requests in the Docu-

ment Subpoena:

       x   RFP 1: Documents sufficient to show the nature and extent of Mar-Bow’s, Jay
           Alix’s, or Lakeview Capital’s ownership and voting or other control rights in
           AlixPartners.

       x   RFP 2: Documents sufficient to show Your corporate organization and the
           ownership of AlixPartners, including: (a) corporate form and management
           structure; (b) Your members, board members, partners, investors; (c) any posi-
           tions held by Jay Alix at AlixPartners; (d) the nature and extent of any interest
           held by Jay Alix in You, directly or indirectly; (e) the nature and extent of any
           interest held by Lakeview Capital in You, directly or indirectly; and (f) Your
           parents (including at various times, CDPQ, PSP Investors, Investcorp, and
           CVC Capital Partners), subsidiaries, and Affiliates.

       x   RFP 3: All Documents and Communications concerning: (1) the subject matter
           of the Objections; (2) interpretations of Rule 2014 and Section 327; (3) the Da-
           tabase; and (4) the media reports referenced in the Objections.

       x   RFP 7: All Documents and Communications concerning any change in
           AlixPartners’s Rule 2014 disclosure policies, practices, and procedures.

       x   RFP 8: All policies, practices, and procedures that relate to AlixPartners’s Rule
           2014 disclosures and seeking retention under Section 327.

       x   RFP 9: All policies, practices, and procedures relating to Your employees’ re-
           tirement accounts, pension funds, or other retirement investments, including
           mutual funds, blind trusts, or investments with third-party managers.

                                                12
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 14 of 27




       x   RFP 14: All Documents and Communications regarding the Proposed Profes-
           sionals’ disclosure practices, including their disclosure practices in this Action.

       x   RFP 16: Documents sufficient to show the information available to persons in-
           vested in or with any pension plan, 401(k) plan, or other investment options
           offered to employees or partners of AlixPartners.

       x   RFP 17: Documents sufficient to show the retirement investment options avail-
           able to employees and partners of AlixPartners, and the administrator or man-
           ager of any such option.

Ex. D (Proposed Professionals’ Requests for Production).

       On November 20, 2019, AlixPartners served its responses and objections to the Subpoenas,

refusing to produce or search for any requested documents and rejecting the request for a deposi-

tion of a corporate representative out of hand. See Ex. E (AlixPartners LLP’s Responses and

Objections).

       On November 21, 2019, counsel for the Proposed Professionals and AlixPartners met and

conferred in good faith regarding AlixPartners’s objections to the Subpoenas. As the Proposed

Professionals explained, the materials are discrete: the Competitive Response Documents, deposi-

tion transcripts, and policies constitute a narrow set of documents that are readily available to

AlixPartners’s counsel. The Proposed Professionals provided narrow search terms and a small set

of custodians to search for the remaining documents and communications. Ex. F (Proposed Search

Terms and Custodian List). During this discussion, counsel for AlixPartners reiterated its position

that the Subpoenas impose an unnecessary burden and expense on a non-party. Counsel for the

Proposed Professionals explained the relevance of the discovery and emphasized a willingness to

work with AlixPartners to craft reasonable search parameters for responsive materials that would

not be burdensome, including by revising any search terms if they proved too voluminous once

searches were run. On November 25, 2019, AlixPartners sent the Proposed Professionals a letter

confirming that it stands on its objections to the Subpoenas and will not produce any documents


                                                 13
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 15 of 27




or provide any testimony. 7 On November 26, 2019, the Proposed Professionals served an incre-

mental subpoena for documents and an amended subpoena for deposition testimony on AlixPart-

ners seeking a narrow set of additional discovery to capture documents and information relating

to the Alix/Barton communications as well as the Barton/Crawford communication and related

Anti-Competitive Documents. AlixPartners’s response to these subpoenas is due on December

10, 2019.

                                                  ARGUMENT

         The Proposed Professionals seek a limited set of materials from AlixPartners that are highly

probative of the Objections and assertions by Mar-Bow in this case and do not create an undue

production burden. AlixPartners has refused to produce any materials on the basis that it is a non-

party and the materials are irrelevant. AlixPartners’s arguments are without merit.

         Non-party subpoenas, like party subpoenas, may seek “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely ben-

efit.” Fed. R. Civ. P. 26(b)(1). The discovery sought “need not be admissible in evidence to be

discoverable.” Id.; Ford Motor Co. v. Versata Software, Inc., 316 F. Supp. 3d 925, 933 (N.D. Tex.

2017) (“When a subpoena is issued as a discovery device, relevance for purposes of the undue




7
  Following the meet and confer on November 21, 2019, the Proposed Professionals sought to resume discussions
either on November 22 or 25, 2019. AlixPartners rejected those requests, stating that it was not available until the
week of December 2, 2019. At the same time, AlixPartners has given no indication that it is willing to change any of
their positions and have instructed us not to raise any issues with the Court absent notice to them. Given all this, and
the expedited schedule, the Proposed Professionals are bringing this motion so that these important issues can be
resolved by the Court promptly.

                                                          14
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 16 of 27




burden test is measured according to the standard of [Federal Rule of Civil Procedure] 26(b)(1).”)

(quoting Williams v. City of Dallas, 178 F.R.D. 103, 110 (N.D. Tex. 1998)).

       Relevance is construed broadly in the discovery context. “[A]ny party to a civil action is

entitled to all information relevant to the subject matter of the action before the court unless such

information is privileged.” Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 820 (5th Cir. 2004)

(quoting Wehling v. Columbia Broad. Sys., 608 F.2d 1084, 1086 (5th Cir. 1979)). To satisfy the

relevance standard, a discovery request need only be “reasonably calculated” to lead to admissible

evidence. Id.; see also DAC Surgical Partners P.A. v. United Healthcare Servs., Inc., No. 4:11-

CV-1355, 2014 WL 585750, at *3 (S.D. Tex. Feb. 14, 2014) (“Relevancy is broadly construed,

and a request for discovery should be considered relevant if there is ‘any possibility’ that the in-

formation sought may be relevant to the claim or defense of any party.” (citations omitted)).

       Pursuant to Federal Rule of Civil Procedure 45(d), a party serving a subpoena may move

for an order compelling production. Fed. R. Civ. P. 45(d)(2)(B)(i). While courts may be more

sensitive to the cost and inconvenience of extensive discovery on third parties, it is the burden of

the party resisting discovery to show that “compliance with the subpoena would be unreasonable

and oppressive.” Wiwa, 392 F.3d 818; In re Subpoenas to Plains All Am. Pipeline, L.P., No. 1:11-

CV-03543-WHP, 2014 WL 204447, at *3 (S.D. Tex. Jan. 17, 2014). This burden is high: discov-

ery cannot be avoided with “mere unsupported generalizations, conclusory statements or asser-

tions.” Sines v. Kessler, 325 F.R.D. 563, 565–66 (E.D. La. 2018); accord Nasufi v. King Cable,

Inc., No. 3:15-CV-3273-B, 2017 WL 3334110, at *7 (N.D. Tex. Aug. 4, 2017) (rejecting objection

based on undue burden where the assertions were “conclusory and unsupported by specific facts

as to the nature and extent of any burden in complying with the … [s]ubpoena”). Rather, the “party

opposing discovery must show how the requested discovery was overly broad, burdensome, or



                                                 15
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 17 of 27




oppressive by submitting affidavits or offering evidence revealing the nature of the burden.” Ford

Motor Co., 316 F. Supp. 3d at 933 (noting further that “whether a burdensome subpoena is rea-

sonable must be determined according to the facts of the case, such as the party’s need for the

documents and the nature and importance of the litigation.” (quoting Wiwa, 392 F.3d at 818)).

        “[T]he Court does not generally decide discovery matters based on another party’s or non-

party’s ‘strong belief in the merits of [a party’s] litigation positions.’” Nasufi, 2017 WL 3334110,

at *7 (citations omitted). The existence of a protective order, the potential for in camera review,

and production of documents subject to redactions are all relevant to the determination of whether

the objecting party must comply with the subpoena. See, e.g., Am. Fed’n of Musicians of the U.S.

& Canada v. Skodam Films, LLC, 313 F.R.D. 39, 56 (N.D. Tex. 2015); In re Metal Process Int’l,

L.P., No. M-13-036, 2013 WL 12155025, at *8–9 (S.D. Tex. May 13, 2013); SDT Indus., Inc. v.

Pennington Seed, Inc., No. 10-0014, 2010 WL 2024735, at *6 (W.D. La. May 18, 2010).

       The Documents the Proposed Professionals seek are discrete, highly probative, and should

be produced.

I.     AlixPartners Should Produce the Anti-Competitive Documents

       The Anti-Competitive Documents are likely to provide critical evidence bearing on Jay

Alix’s good or bad faith in this case. Whereas Mar-Bow claims that McKinsey RTS made its

disclosures in bad faith, McKinsey RTS seeks to prove that Alix is the party acting in bad faith,

manufacturing defamatory claims about McKinsey to benefit AlixPartners. The Proposed Profes-

sionals seek documents to show that Mar-Bow and Alix are motivated not by any real concern for

the integrity of the bankruptcy process or McKinsey RTS’s compliance with Rule 2014, but rather

to further Alix’s and AlixPartners’s strategy of eliminating McKinsey RTS as a business compet-

itor by initiating expensive and protracted litigation. These documents—which AlixPartners has

recently testified are still in place today—are needed to show the falsity of Alix’s claim that his
                                                16
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 18 of 27




Objection is intended “to preserve the integrity of the bankruptcy process.” See, e.g., Dkt. 2370 at

4; Dkt. 2274 (Mar-Bow’s Objection filed 8/20/19) at 9–10, 63, 83, 100.

         AlixPartners unquestionably possesses key, relevant documents and communications con-

cerning its anti-McKinsey strategy and the related Alix/Crawford/Barton communications, includ-

ing the Competitive Response Documents themselves, deposition transcripts from the Delaware

Litigation, including of Fred Crawford and Jay Alix, and email communications about the strategy

and about Crawford and Alix’s interactions with Barton. Mar-Bow itself has put at issue the com-

munications between Alix (acting as a representative of AlixPartners at a time when Mar-Bow did

not exist) and Barton, which Alix falsely contends culminated in an admission of wrongdoing.

Alix Dep. Tr. at 222:23–25, 224:6–15. AlixPartners’s contention that it is a stranger to this case

and that its documents are irrelevant thus rings hollow.

         Nor are the Proposed Professionals’ requests unduly burdensome: they seek a narrow set

of documents and communications. The Proposed Professionals have offered to meet and confer

with AlixPartners to further determine reasonable search terms, ensuring that its collection is tar-

geted.

         A.     The Anti-Competitive Documents and Communications are Relevant

         The relevance of the Anti-Competitive Documents and related communications is obvious:

they bear directly on the veracity of Mar-Bow’s allegations concerning Alix’s communications

with Barton, and also Mar-Bow’s credibility in advocating an extreme, outlier view of Rule 2014

that Mar-Bow contends is supposed to advance the “integrity” of the bankruptcy process but is

really made to advance Alix’s and AlixPartners’s competitive interests. If Alix has been acting in

this case at the direction or in furtherance of AlixPartners’s anti-competitive strategy, that would

be highly probative impeachment evidence.



                                                17
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 19 of 27




         As with any other witness in a litigation, Alix’s credibility at the hearing will be highly

relevant, and the Proposed Professionals should be permitted discovery of impeachment material,

including, for example, Alix’s emails on his AlixPartners email exchange concerning his Objec-

tions in this case as well as the communications with Barton that Mar-Bow has put at issue. Alix

has falsely accused Dominic Barton of admitting serious misconduct and the Proposed Profession-

als should be permitted discovery to prove that. Alix himself alleged in his RICO litigation that

he was acting as a representative of AlixPartners in these very same conversations. 8

          Indeed, Alix’s own testimony about the Competitive Response Documents in AlixPart-

ners’s Delaware Litigation explicitly tied AlixPartners’s Competitive Response strategy with

McKinsey RTS and Rule 2014. At trial, Alix explained that the perspective adopted in the Com-

petitive Response Documents assumed that “McKinsey avoids all publicity and all public dis-

closure of their business” which is “inconsistent [] philosophically” with what is required in the

bankruptcy context. Ex. C, Alix Del. Trial Tr. 650:13–14, 650:24–651:1 (emphasis added). When

asked why McKinsey’s general ethos was inconsistent with being a bankruptcy advisor, Alix

stated: “when a professional firm works for any party—for any party in interest who is going

to be paid by the estate, that party in interest under Rule 2014 has to disclose all connections

to the debtor and any party in interest.” Id. at 651:5–9 (emphasis added). This was the first

public airing of the legal position that Alix and Mar-Bow have maintained against McKinsey RTS

in the Westmoreland case. The Competitive Response Documents may show that the litigation




8
 Alix v. McKinsey & Co., 1:18-cv-04141 (JMF) (S.D.N.Y. Sept 3, 2019), Dkt. 105 (stating “AlixPartners, LLP’s . . .
assignment of claims against McKinsey and its affiliates … to Alix was ‘absolute and unconditional’”); see also Alix
v. McKinsey & Co., 1:18-cv-04141 (JMF) (S.D.N.Y. Sept 4, 2018), Dkt. 73 at 1, ¶¶ 7, 386, 451, 539, 567–68 (referring
to “Alix, as assignee of [AlixPartners]”); ¶ 570 (stating that “… AP, through Alix, entered into a binding, valid, and
enforceable contract …”) (emphasis added).

                                                         18
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 20 of 27




position in this case is the product of an anti-competitive campaign originating with AlixPartners,

which is highly relevant here.

        AlixPartners recently has testified in the Delaware Litigation that the strategy contained

in the Competitive Response Documents is still in effect today and thus is probative of Alix’s

conduct in this case. See May 2019 Marshall Aff. (Ex. A) ¶ 7 (stating that the strategies “remain

as relevant and sensitive today as they were when they were written [in 2013]” and “[i]f anything,

the strategies … are even more relevant today given McKinsey’s formidable presence in the re-

structuring field”); see also AlixPartners Del. App. Br. at 2. Alix’s Objections in Westmoreland

may be an extension of AlixPartners’s strategy.

       Communications concerning the Competitive Response strategy and its implementation

are relevant for the same reasons. Alix has insisted that he bears no vendetta against McKinsey

RTS; the Proposed Professionals are entitled to test that assertion by examining internal commu-

nications among Alix, Crawford, Marshall, and their colleagues at AlixPartners. AlixPartners

should produce any documents in its possession that bear on those conversations. Indeed, in its

November 25, 2019 meet and confer with Mar-Bow’s counsel, Mar-Bow refused to produce any

documents related to AlixPartners—even if in Mar-Bow’s possession (and Mar-Bow refused to

say one way or another if they were)—on the basis that AlixPartners has objected to their produc-

tion, and Mar-Bow does not want to step on its toes in objecting to the Documents’ production.

Both AlixPartners and Mar-Bow should produce their responsive materials as they may have dif-

ferent documents about the same topics.

       “There is nothing in the Federal Rules that permits a party to refuse to produce impeach-

ment evidence that is responsive to an opponent’s discovery requests” and no discovery rules “pre-

clude impeachment materials from being subject to a discovery request.” Bradley v. Liberty Mut.



                                                  19
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 21 of 27




Grp., Inc., No. CIV.A. 13-100-SDD-RL, 2013 WL 3864316, at *2–3 (M.D. La. July 24, 2013)

(denying plaintiff’s request to withhold production of witness statements and investigative mate-

rials containing “impeachment value” until after his deposition); see also Pointer v. DART, 417

F.3d 819, 821–22 (8th Cir. 2005) (finding that district court erred in denying motion to enforce

subpoenas since information was sought for impeachment purposes and “thus fell within the broad

scope of Rule 26”); Karr v. Four Seasons Mar., Ltd., No. CIV.A.02-3413, 2004 WL 797728, at

*2 (E.D. La. Apr. 12, 2004) (“[D]iscovery parties are free to seek impeachment evidence in dis-

covery, as [plaintiff] has done here, and parties responding to discovery are not entitled to withhold

impeachment materials on that ground.” (emphasis in original)). Here, the Court has already rec-

ognized the relevance of Alix’s motivation, and the role of AlixPartners (if any), with respect to

Mar-Bow’s Objection. See e.g., Oct. 29, 2019 Hr’g Tr. 80:9–12; Nov. 20, 2019 Hr’g Tr. 22–23.

AlixPartners’s objection to producing the requested information on relevance grounds is thus un-

tenable.

       B.      The Requests are not Burdensome

       AlixPartners offers no information demonstrating that locating or producing the Anti-Com-

petitive Documents would be unduly burdensome. Nor can it: AlixPartners refused to even con-

duct a search for these materials.

       Producing the Competitive Response Documents themselves is easy, as they are discrete

and production-ready. Indeed, AlixPartners already produced these Documents during trial in the

Delaware Litigation with court-ordered redactions for privilege and they already are collected and

in the possession of AlixPartners’s attorneys. Even Mar-Bow’s counsel stated it believes the ma-

terials are discrete and could be produced quickly, but it is unwilling to conduct a search to deter-

mine if Mar-Bow, Lakeview, or Alix possesses them in deference to AlixPartners’s objections,

absent a Court order.
                                                 20
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 22 of 27




        While the Proposed Professionals dispute that these Documents contain trade secrets,

AlixPartners’s concern about revealing sensitive strategies to its competitor is amply addressed by

the Stipulated Protective Order in this case, which would allow AlixPartners to designate them as

“highly confidential,” meaning they would be produced to counsel and the Court but not to McKin-

sey’s business personnel. Dkt. 2461 at 5–6. 9

        Similarly, the Proposed Professionals seek responsive deposition transcripts from the Del-

aware Litigation, where Crawford, Alix, and Barton all testified. Those documents are also distinct

and, by definition, not privileged. They are easily identified and already in the possession of

AlixPartners’s attorneys.

        The remaining production sought is a narrow set of communications that require email

review. The Proposed Professionals are not seeking voluminous records or looking for a needle

in a haystack. They seek context around Alix’s and Crawford’s communications with Barton and

the Competitive Response strategy. 10 As a demonstration of its good faith and desire to avoid

imposing unduly burdensome searches on AlixPartners, the Proposed Professionals suggested

seven search strings as to the Anti-Competitive Documents. Ex. F (Proposed Search Terms and

Custodian List). These narrow search terms would be applied to only six custodians: Crawford,

Marshall, Alix, Simon Freakley (co-CEO of AlixPartners as of 2015), and the chairs of AlixPart-

ners’s Board and Management Committee during the relevant time periods. Id. Some of the




9
  In its November 25, 2019 letter, AlixPartners argued that the Proposed Professionals’ request for the Competitive
Response Documents in this case constitutes an improper end-run around McKinsey’s application under Delaware
rules to deem public the exhibit AlixPartners used at trial in the Delaware Litigation. McKinsey’s application in
Delaware has no bearing on the relevance of these documents in this Court. As explained herein, these documents are
highly relevant to this matter and should be produced.
10
  The subpoena at issue in this motion seeks email searches in the July 2018 – July 2019 time frame. The subpoena
served on November 26, 2019 extends this request to April 2013 – December 2015, consistent with the Craw-
ford/Alix/Barton communications.

                                                        21
       Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 23 of 27




burden of collection can be alleviated by running the proposed search terms across AlixPartners’s

production that it already made in the Delaware Litigation. In addition, counsel for the Proposed

Professionals made plain in the meet and confer that the Proposed Professionals are willing to

work with AlixPartners if these searches produce outsized numbers of results.

        AlixPartners’s refusal to even attempt to look for these documents means it cannot carry

its burden of establishing that any of the Proposed Professionals’ narrow requests—let alone all

of them—are “unreasonable and oppressive.” See Wiwa, 392 F.3d 818. The Court should compel

AlixPartners to produce the Anti-Competitive Documents. 11

II.      AlixPartners Should Produce its Disclosure Policy Documents

        Mar-Bow has adopted a draconian and unprecedented interpretation of Rule 2014 and Sec-

tion 327. Whether AlixPartners, Alix’s own company, complies with this extreme standard is

clearly relevant to whether Mar-Bow’s interpretation is made in good faith, or whether the extreme

position is taken to harass the Proposed Professionals. The Proposed Professionals require narrow

discovery from AlixPartners about its policies in effect during the Westmoreland case to establish

whether Mar-Bow’s position contradicts the procedures employed by his own company.

        A.       The Disclosure Practice Documents are Relevant

          The Disclosure Practice Documents consist of basic information concerning AlixPart-

ners’s policies and practices governing Rule 2014 disclosures and organizational information to

test whether its disclosures comply with Mar-Bow’s extreme interpretation that mandates disclo-

sure of all affiliates, including retirement investments, and prohibits use of a lookback period.

Mar-Bow itself has argued in this case that AlixPartners’s procedures are somehow different from



11
  The Competitive Response Documents are not privileged or protected work product. The Delaware Court of Chan-
cery ruled in the middle of the Delaware Litigation that AlixPartners had inappropriately asserted privilege and work
product protection over the Competitive Response Documents.

                                                        22
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 24 of 27




those of the Proposed Professionals; the Proposed Professionals require discovery from AlixPart-

ners to test that assertion. Alix testified in his deposition in this case, for example, that AlixPart-

ners discloses its affiliates’ connections, and that AlixPartners’s own reliance on business separa-

tion between its investment affiliates is somehow different from McKinsey’s practice of imple-

menting ethical policies and procedures to protect the flow of information between itself and MIO.

See Alix Dep. Tr. at 340:3–343:16. Alix also insisted that AlixPartners does not use a lookback

period in making its Rule 2014 disclosures. Id. at 91:5–22. Both Alix’s suggestion that AlixPart-

ners has complied with his extreme view of the law while McKinsey has not, and the potential

misrepresentation of what AlixPartners in fact does in making its Rule 2014 disclosures, is relevant

to the issues being tried in this case.

        B.      AlixPartners’s Burden Objection is not Well-Founded

        The Disclosure Policy Documents sought are a narrow set consisting of readily-available

policies and procedures concerning AlixPartners’s Rule 2014 disclosures of affiliates, investments,

and its use of lookback periods. The Proposed Professionals are not seeking voluminous materials

that reflect the disclosure processes in specific bankruptcies. They seek high-level information

regarding AlixPartners’s policies, ownership and corporate structure to enable McKinsey to test

whether AlixPartners’s public disclosures comply with Alix’s positions concerning disclosure of

affiliate connections.

        Like the Anti-Competitive Documents, many of the Disclosure Policy Documents can be

located through targeted collections of policy materials at AlixPartners for complying with Rule

2014 and Section 327. The rest of these documents and communications can be located through

limited electronic searches of the same handful of custodians at the top of AlixPartners’s leader-

ship, who have been involved in the anti-McKinsey strategy. See Ex. F (Proposed Search Terms

and Custodian List). The Proposed Professionals have asked AlixPartners to select its own
                                                  23
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 25 of 27




custodian who maintains its disclosure policies. Id. The search terms are narrowly tailored to find

communications reflecting whether AlixPartners complies with Rule 2014 in the same way that

Alix and Mar-Bow contend McKinsey RTS must in this case, or whether AlixPartners admits that

its practices are not consistent with Alix’s draconian interpretation. Again, the Proposed Profes-

sionals have offered to narrow terms if the results prove voluminous, but AlixPartners has refused

to conduct any searches.

       AlixPartners has not—and cannot—meet its burden of establishing that locating and pro-

ducing the Disclosure Practice Documents will be so “oppressive” that the Proposed Professionals

are entitled to no discovery on this issue. See Wiwa, 392 F.3d 818. Because AlixPartners cannot

meet its burden with respect to the Disclosure Practice Documents, the Court should order

AlixPartners to search for and produce these materials.

                                        CONCLUSION

       For the reasons discussed above, the Proposed Professionals request that this Court compel

AlixPartners to produce the Anti-Competitive Documents and Disclosure Practice Documents in

compliance with the Subpoenas.




                                                24
    Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 26 of 27




Dated:   November 26, 2019          Respectfully submitted,
         Houston, Texas
                                    ZACK A. CLEMENT PLLC


                              By:   /s/ Faith E. Gay
                                    Faith E. Gay (pro hac vice)
                                    Jennifer M. Selendy (pro hac vice)
                                    Maria Ginzburg (pro hac vice)
                                    David S. Flugman (pro hac vice)
                                    SELENDY & GAY PLLC
                                    1290 Avenue of the Americas
                                    New York, New York 10104
                                    Telephone: (212) 390-9000
                                    E-mail: fgay@selendygay.com
                                    jselendy@selendygay.com
                                    mginzburg@selendygay.com
                                    dflugman@selendygay.com

                                    Zack A. Clement
                                    ZACK A. CLEMENT PLLC
                                    3753 Drummond Street
                                    Houston, Texas 77025
                                    Telephone: (832) 274-7629
                                    E-mail: zack.clement@icloud.com

                                    Attorneys for McKinsey Recovery and Transfor-
                                    mation Services U.S., LLC




                                     25
      Case 18-35672 Document 2508 Filed in TXSB on 11/26/19 Page 27 of 27




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, I caused the foregoing pleading to be filed

with the Court and thereby served by the Court’s CM/ECF noticing to all parties registered to re-

ceive electronic notice in this case.


                                                          /s/ Zack A. Clement




                                               26
